            Case 4:20-cv-05095-TOR                  ECF No. 38           filed 09/21/21    PageID.300 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

         WYCKOFF FARMS, INCORPORATED,
             a Washington corporation,                               )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5095-TOR
                                                                     )
      INDUSTRIAL CONTROL CONCEPTS, INC.,                             )
       d/b/a ICC, INC., a Missouri corporation, et al.,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to F.R.Civ.P. Rule 54(b), partial judgment is granted in favor of Wycokoff Farms, Incorporated and against
’
              Defendants ICC, Inc., ICC Northwest, Inc, and ICC Turnkey, Inc. Plaintiff Wyckoff Farms, Incorporated is awarded
              $10,992.50 in attorney fees, $9,444.00 in costs, and $848.97 in prejudgment interest for a total amount of $21,285.47
              payable by Defendants ICC, Inc., ICC Northwest, Inc, and ICC Turnkey, Inc. Post judgment interest will accrue at the
              rate of 0.07% per annum.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE
      on Plaintiff’s Motion for Partial Summary Judgment (ECF No. 28).


Date: September 21, 2021                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
